 

                                                                                                                           
EXHIBIT 10.3

 

2003 STOCK INCENTIVE PLAN
OF RF MICRO DEVICES, INC.

Restricted Stock Award Agreement
(Service-Based Award for Senior Officers)
 

            THIS AGREEMENT (together with Schedule A, attached hereto, the
"Agreement"), made effective as of the "Grant Date" as defined in Section 2,
below between RF MICRO DEVICES, INC., a North Carolina corporation (the
"Corporation"), and XXXXXX, an employee of, or individual in service to, the
Corporation or a related corporation (the "Participant");

R E C I T A L S :

            In furtherance of the purposes of the 2003 Stock Incentive Plan of
RF Micro Devices, Inc., as it may be amended (the "Plan"), the Corporation and
the Participant hereby agree as follows:

            1.         Incorporation of Plan.  The rights and duties of the
Corporation and the Participant under this Agreement shall in all respects be
subject to and governed by the provisions of the Plan, the terms of which are
incorporated herein by reference.  In the event of any conflict between the
provisions in the Agreement and those of the Plan, the provisions of the Plan
shall govern.  Unless otherwise defined herein, capitalized terms in this
Agreement shall have the same definitions as set forth with the Plan.

            2.         Terms of Award.  The following terms used in this
Agreement shall have the meanings set forth in this Section 2:

            (a)        The "Participant" is XXXXXX.

            (b)        The "Grant Date" is XXXXX.

            (c)        The "Restriction Period" is the period beginning on the
Grant Date and ending on such date or dates and occurrence of such conditions as
described in Schedule A, which is attached hereto and expressly made a part of
this Agreement.

            (d)        The number of shares of Restricted Stock subject to the
restricted award granted under this Agreement shall be   XXXX   shares (the
"Shares").

            3.         Grant of Restricted Award.  Subject to the terms of this
Agreement and the Plan, the Corporation hereby grants the Participant an award
(the "Award") for that number of Shares of Restricted Stock as is set forth in
Section 2.  The Participant expressly acknowledges that the terms of Schedule A
shall be incorporated herein by reference and shall constitute part of this
Agreement.  The Corporation and the Participant further acknowledge that the
Corporation's signature on the signature page hereof, and the Participant's
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.

            4.         Dividends and Voting Rights.  The Participant shall have
no dividend rights or voting rights or other rights as a shareholder with
respect to the Shares unless and until the Award has been earned and vested.

                                                                                                                                                                                                                   

--------------------------------------------------------------------------------


            5.         Vesting and Earning of Award.

(a)        Subject to the terms of the Plan and the Agreement, the Award shall
be deemed vested and earned, and the Shares subject to the Award shall be
distributable as provided in Section 7 herein, upon such date or dates, and
subject to such conditions, as are described on Schedule A.  Without limiting
the effect of the foregoing, the Shares subject to the Award may vest in
installments over a period of time, if so provided in Schedule A.  The
Participant expressly acknowledges that the Award shall vest only upon such
terms and conditions as are provided in Schedule A of this Agreement and
otherwise in accordance with the terms of the Plan.

(b)        The Administrator has sole authority to determine whether and to what
degree the Award has vested and been earned and is payable and to interpret the
terms and conditions of this Agreement and the Plan.

            6.         Forfeiture of Award.  Except as may be otherwise provided
in the Plan or the Agreement, in the event that the employment or service of the
Participant is terminated for any reason and the Participant has not yet earned
all or part of the Award pursuant to Section 5 and Schedule A herein, then the
Award, to the extent not earned as of the Participant's termination date, shall
be forfeited immediately upon such termination, and the Participant shall have
no further rights with respect to the Award or the Shares underlying that
portion of the Award that has not yet been earned and vested.  The Participant
expressly acknowledges and agrees that the termination of his employment or
service shall (except as may otherwise be provided in the Agreement) result in
forfeiture of the Award and the Shares to the extent the Award has not been
earned and vested as of the date of his termination of service or employment. 

            7.         Settlement of Award.  The Administrator shall determine
whether the Award, if earned in accordance with Section 5 herein, shall be
payable in cash or whole shares of Common Stock, or partly in cash and partly in
whole shares of Common Stock.  In the event that the Award is payable in shares
of Common Stock, a certificate or certificates for the Shares (or portion
thereof) which have been earned shall be issued in the name of the Participant
(or his beneficiary) as soon as practicable after the Administrator determines
that all or a portion of the Shares subject to the Award have been earned.

            8.         No Right of Continued Employment or Service.  Nothing
contained in this Agreement or the Plan shall confer upon the Participant any
right to continue in the employment or service of the Corporation or a related
corporation or to interfere in any way with the right of the Corporation or a
related corporation to terminate the Participant's employment or service at any
time.  Except as otherwise expressly provided in the Plan and this Agreement
(including but not limited to Schedule A), all rights of the Participant under
the Plan with respect to the unvested portion of his Award shall terminate upon
the termination of employment or service of the Participant with the Corporation
or a related corporation.

            9.         Nontransferability of Award and Shares.  The Award shall
not be transferable (including by sale, assignment, pledge or hypothecation)
other than by will or the laws of intestate succession.  The designation of a
beneficiary does not constitute a transfer.  The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
until all conditions to vesting have been met.

            10.        Withholding.  The Participant acknowledges that the
Corporation shall require the Participant to pay the Corporation the amount of
any federal, state, local, foreign or other tax or other amount required by any
governmental authority to be withheld and paid over by the Corporation to such
authority for the account of the Participant, and the Participant agrees, as a
condition to the grant of the Award, to satisfy such obligations.

                                                                                              
2                                                                                                                  

--------------------------------------------------------------------------------


            11.        Administration.  The authority to construe and interpret
this Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan.  Any interpretation of
the Agreement by the Administrator and any decision made by it with respect to
the Agreement is final and binding.

            12.        Superseding Agreement; Binding Effect.  This Agreement
supersedes any statements, representations or agreements of the Corporation with
respect to the grant of the Award or any related rights, and the Participant
hereby waives any rights or claims related to any such statements,
representations or agreements.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective executors,
administrators, next-of-kin, successors and assigns.  Except as may be otherwise
provided in Section 18 of the Plan, this Agreement does not supersede or amend
any existing Change in Control Agreement, Inventions, Confidentiality and
Nonsolicitations Agreement, Employment Agreement or any other similar agreement
between the Participant and the Company, including, but not limited to, any
restrictive covenants contained in such agreements.

            13.        Governing Law.  Except as otherwise provided in the Plan
or herein, this Agreement shall be construed and enforced according to the laws
of the State of North Carolina, without regard to the conflict of laws
provisions of any state.

            14.        Amendment and Termination; Waiver.  Subject to the terms
of the Plan, this Agreement may be modified or amended only by the written
agreement of the parties hereto.  The waiver by the Corporation of a breach of
any provision of the Agreement by the Participant shall not operate or be
construed as a waiver of any subsequent breach by the Participant.

            15.        No Rights as Shareholder.  The Participant or his legal
representatives, legatees or distributees shall not be deemed to be the holder
of any shares subject to the Award and shall not have any rights of a
shareholder unless and until certificates for such shares have been issued and
delivered to him or them.

            16.        Notices.  Except as may be otherwise provided by the
Plan, any written notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax or overnight courier, or by postage paid first class mail.  Notices
sent by mail shall be deemed received three business days after mailed but in no
event later than the date of actual receipt.  Notice may also be provided by
electronic submission, if and to the extent permitted by the Administrator. 
Notices shall be directed, if to the Participant, at the Participant's address
indicated by the Corporation's records, or if to the Corporation, at the
Corporation's principal office, attention Treasurer, RF Micro Devices, Inc.

17.        Severability.  The provisions of this Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

18.        Restrictions on Award and Shares.  The Corporation may impose such
restrictions on the Award and any Shares issued pursuant to the Award as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky or state securities laws applicable to such Shares. 
Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act).  The Corporation may cause a
restrictive legend to be placed on any certificate issued pursuant to the Award
in such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel.

                                                                                              
3                                                                                                                  

--------------------------------------------------------------------------------


            19.        Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.  

            IN WITNESS WHEREOF, this Agreement has been executed on behalf of
the Corporation and by the Participant effective as of the Grant Date stated in
Section 2, herein.

                                                                        RF MICRO
DEVICES, INC.

                                                                        By: /s/
Robert A. Bruggeworth                   
                                                                             
Robert A. Bruggeworth
                                                                             
President and Chief Executive Officer

Attest:

/s/ William Priddy                                   
William Priddy
Secretary & Chief Financial Officer

[Signature page of Participant to follow on Schedule A/Grant Letter]

                                                                                              
4                                                                                                                  

--------------------------------------------------------------------------------


 

 

 

2003 Stock Incentive Plan of RF Micro Devices, Inc.
Restricted Stock Award Agreement
(Service-Based Award for Senior Officers)
 

Schedule A/Grant Letter

1.         Pursuant to the terms and conditions of the Company's 2003 Stock
Incentive Plan (the "Plan"), you (the "Participant") have been granted a
Restricted Stock Award for ________ shares (the "Award") of our Common Stock as
outlined below.

                               Granted To:           
                                   
                               Grant Date:                                    ,
20      
           Shares Subject to Award:           
                                   

                      Vesting Schedule:            RESTRICTED

                                                            _____ on
___/___/20__
                                                            _____ on
___/___/20__
                                                            _____ on
___/___/20__
                                                            _____ on
___/___/20__
                                                            _____ on
___/___/20__

            2.         The following provisions shall apply with respect to the
Award:

(a)        In the event of the Participant's termination of employment or
service other than for cause (as defined in Section 6(d)(iii)(E) of the Plan),
and subject to Section 2(b), below, the Award shall continue to vest according
to the Vesting Schedule stated in Section 1 above of this Schedule A as if the
Participant had remained an employee of, or service provider to, the Company. 
If the employment or service of the Participant is terminated for cause, the
Award shall be forfeited immediately (unless the Administrator, in its sole
discretion, determines otherwise).  The Administrator shall have discretion to
determine the basis for termination and to interpret this provision.

(b)        Notwithstanding Section 2(a) herein, the Administrator in its sole
discretion may determine that all or any part of the Award shall not continue to
vest following termination of employment or service, such determination to be
based on such factors as may be considered by the Administrator in its
discretion (including but in no way limited to factors related to the conduct of
the Participant).  In the event that the Administrator determines that vesting
of all or a portion of the Award shall not continue following termination of
employment or service, then all or any part of the Award which has not vested or
been earned at the time of termination shall, unless the Administrator
determines otherwise, be forfeited immediately upon such termination of
employment or service, and the Participant shall have no further rights with
respect to the unvested portion of the Award or the shares of Common Stock
related thereto.  The Administrator shall exercise its discretion not to
continue vesting of the Award within thirty (30) days following the date of
termination of the Participant's employment or service.

             

A-1

--------------------------------------------------------------------------------


By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Restricted Stock Award Agreement (the "Agreement") dated
__________ ___, 2004, between the Participant and RF Micro Devices, Inc. (the
"Company") which is attached to this Grant Letter.  I understand that the Grant
Letter and other provisions of Schedule A herein are incorporated by reference
into the Agreement and constitute a part of the Agreement.  By my signature
below, I further agree to be bound by the terms of the Plan and the Agreement,
including but not limited to the terms of this Grant Letter and the other
provisions of Schedule A contained herein.  The Company reserves the right to
treat the Award and the Agreement as cancelled, void and of no effect if the
Participant fails to return a signed copy of the Grant Letter within 30 days of
receipt.

Signature: 
                                                                               
                        Date:                           

 

Note:  If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.  Please retain a copy of the
Agreement, including this Grant Letter, for your files.             

 

 

A-2

 

 